Citation Nr: 1529543	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected sciatic nerve paresthesia, right lower extremity, to include a rating in excess of 10 percent prior to April 15, 2014.

2.  Entitlement to a rating in excess of 20 percent for service-connected sciatic nerve paresthesia, left lower extremity, to include a rating in excess of 10 percent prior to April 15, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1982 to July 1985 and May 1989 to October 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The claims file includes additional evidence, including medical records, submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a February 2015 written statement from the Veteran's representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

There is evidence the Veteran is currently not working, although it does not appear to be based solely on the sciatica claims before the Board at this time.  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  This case differs, however.  Here, the Veteran filed a TDIU claim, which was denied in a March 2015 rating decision, following his failure to complete the forms providing evidence needed to substantiate his claim.  [Incidentally, this was not the first time while this appeal was pending that the Veteran filed to cooperate.  In 2011, VA invited him to file a TDIU claim, asking him to complete the required paperwork.  He did not do so, and he was informed in a June 2013 rating decision that the claim would not be considered as a result.]  VA can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Veteran received independent adjudication of the TDIU issue from the RO.  The Veteran has not yet filed a notice of disagreement as to the March 2015 rating decision, although he still has several months to do so.  Therefore, the Board's decision not to include a TDIU claim as part of this appeal does not foreclose him from pursuing the issue.  In the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead REFERS the Veteran to the RO should he wish to complete the necessary paperwork to file a claim.


FINDINGS OF FACT

1.  The Veteran did not demonstrate symptoms comparable with moderate incomplete paralysis of his sciatic nerve in either lower extremity prior to April 15, 2014.

2.  The Veteran did not demonstrate symptoms comparable with moderately severe incomplete paralysis of his sciatic nerve in either lower extremity at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected sciatic nerve paresthesia, right lower extremity, to include a rating in excess of 10 percent prior to April 15, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2014).

2.  The criteria for a rating in excess of 20 percent for service-connected sciatic nerve paresthesia, left lower extremity, to include a rating in excess of 10 percent prior to April 15, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his bilateral service-connected sciatic nerve paresthesias (sciatic nerve disorder).  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral sciatic nerve disorders have been rated throughout the period on under appeal diagnostic code 8520, for paralysis of the sciatic nerve.  Under this DC, a 10 percent rating is assigned for mild incomplete paralysis, and higher 20 percent rating is assigned for moderate incomplete paralysis, and a 40 percent rating is assigned for moderately severe incomplete paralysis.  Higher 60 and 80 percent ratings are assigned for severe incomplete paralysis with marked muscular atrophy and complete paralysis, respectively.  38 C.F.R. § 4.124a, DC 8520.

The Veteran filed his current claim in September 2007, and service connection was granted effective June 2008.  Accordingly, all evidence since the grant of service connection has been carefully reviewed.  As will be discussed in detail below, the Veteran's appeals for increased ratings are denied.

Treatment records from early in the time period on appeal reflect the Veteran sought treatment for chronic pain in his back which radiated into his legs.  He was also noted to use a cane due to his unsteady gait.  (See e.g. May 2008 records from Kaiser Permanente).

In June 2008, the Veteran was provided with a VA examination.  The Veteran reported experiencing stiffness, weakness, and numbness associated with his back pain which radiated into his legs.  He was also observed walking with an abnormal, antalgic gait which required a cane for stability.  Diagnostic testing reflected the Veteran had sensory deficit of the left lateral thigh, and motor weakness of the right knee.  The Veteran also demonstrated diminished reflexes in both legs, with 1+, or lower than normal, reflexes in his lower extremities.

The results of these reports reflect the Veteran experienced symptoms comparable with mild incomplete paralysis of his sciatic nerve.  Diagnostic testing reflects the Veteran had some impairment in reflexes in both his legs.  However, the evidence does not contain any suggestion this impairment was moderate in degree.  Instead, only mildly diminished reflexes were noted.  Therefore, these records do not reflect the Veteran met the criteria associated with a rating in excess of 10 percent. 

Additional medical records continue to reflect the Veteran experienced symptoms comparable with mild incomplete paralysis of his sciatic nerve bilaterally prior to April 2014.  For instance, in January 2009 the Veteran was evaluated for the Social Security Administration (SSA).  The evaluating physician noted the Veteran used his cane for balance, and opined this was unrelated to his back pain.  Additionally, on diagnostic testing the Veteran's motor strength and sensation in his legs were normal bilaterally.  Deep tendon reflexes and pulse were 2+, or normal, in both legs.  Therefore, this evaluation from the SSA continues to reflect the Veteran's bilateral mild sciatic nerve impairment did not meet the criteria for a higher rating based on moderate impairment.

In October 2009, the Veteran was provided with an additional VA examination regarding his radicular paresthesias of both legs.  The Veteran reported tingling, numbness, and abnormal sensation constantly in both legs.  However, results of diagnostic testing revealed motor function and sensory testing were normal.  The examiner noted the Veteran had decreased sensation over his sciatic nerve bilaterally, but pin prick sensory testing revealed jerk of 2+, or normal.  The examiner also specifically opined the Veteran's bilateral sciatic nerve impairment had only minimal impairment on his usual occupation and daily living.  Therefore, this examiner's report reflects the Veteran continued to experience symptoms comparable with no more than mild incomplete paralysis of his sciatic nerve bilaterally.

Following this examination, the Veteran continued to report lower back pain radiating into his legs.  Although the Veteran reported this condition was increasing in severity, diagnostic testing does not reflect he experienced more than mild impairment during this time.  For example, in diagnostic testing performed at Kaiser Permanente in July 2010, the Veteran again demonstrated normal motor strength, tone, sensory results, and deep tendon reflexes.  This medical professional also specifically noted the Veteran did not demonstrate any atrophy in either leg, providing further evidence against the Veteran's appeal.

In April 2012, the Veteran was provided with an additional VA examination.  This examiner again found the Veteran demonstrated normal muscle strength, with no atrophy.  He also demonstrated normal reflexes and normal sensory response to light touch.  The examiner opined the Veteran experienced mild dull, intermittent pain and mild numbness in both legs, but indicated the Veteran did not have any other symptoms of radiculopathy.  He then specifically opined the Veteran experienced mild radiculopathy of the sciatic nerve bilaterally.  Based on the results of objective testing and the examiner's opinion, the report of this examination continues to reflect the Veteran experienced symptoms comparable with no more than mild incomplete paralysis of his sciatic nerve bilaterally.

In March 2015, the Veteran was provided with an additional VA examination.  Although muscle strength and reflexes remained normal on diagnostic testing, the Veteran demonstrated decreased sensory response to light touch on both legs.  The examiner opined the Veteran's sciatic nerve impairment was moderate in severity, with moderate intermittent dull pain, paresthesias, and numbness.  Therefore, this examiner's report reflects the Veteran met the criteria for a higher, 20 percent rating for the first time on appeal.

Although this examination was performed in March 2015, the RO awarded the Veteran an increased 20 percent rating effective April 15, 2014, which was the date an additional claim for an increase was received.  As discussed in more detail above, the Board has reviewed all the medical evidence back to 2008, and none of the evidence prior to the March 2015 VA examination showed symptoms comparable with moderate incomplete paralysis of his sciatic nerve for either leg.  Accordingly, the evidence does not establish a higher 20 percent rating was warranted prior to August 15, 2014.  

The evidence does not establish the Veteran experienced symptoms comparable with moderately severe incomplete paralysis of his sciatic nerve at any point during the period on appeal.  The results of diagnostic testing do not reflect moderately severe impairment, and the claims file does not include any medical opinion suggesting the Veteran experienced more than moderate impairment.  Accordingly, the criteria for a rating in excess of 20 percent have not been met.
Based on all the foregoing, the Veteran's appeals seeking entitlement to a rating in excess of 20 percent for bilateral service-connected sciatic nerve paresthesia, to include a rating in excess of 10 percent prior to April 15, 2014, are denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral sciatic nerve disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and numbness radiating into his legs.  These symptoms were specifically contemplated in the schedular ratings that were assigned.

The Board has considered the Veteran's complaints of requiring a cane due to the instability of his gait.  However, the medical evidence does not relate this instability to the Veteran's bilateral sciatic nerve disability.  As discussed above, his muscle tone was consistently noted to be normal, with no atrophy, suggesting any gait impairment is not due to his service-connected sciatic nerve impairment.  Furthermore, the January 2009 SSA medical evaluator specifically opined the Veteran's cane use was due to dizziness which was unrelated to his musculoskeletal disorders.  Therefore, the Board finds the Veteran's complaints regarding his required use of a cane are not related to the issues on appeal.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the SSA.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected sciatic nerve paresthesia, right lower extremity, to include a rating in excess of 10 percent prior to April 15, 2014, is denied.

Entitlement to a rating in excess of 20 percent for service-connected sciatic nerve paresthesia, left lower extremity, to include a rating in excess of 10 percent prior to April 15, 2014, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


